                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH DAKOTA
                                        SOUTHERN DIVISION


JAMES JOHNSON,                                                       CIV.19-4017-LLP


                         Plaintiff, •                                     ORDER
       vs.



WELLMARK OF SOUTH DAKOTA,INC.
d/b/a/ WELLMARK BLUE CROSS AND
BLUE SHIELD OF SOUTH DAKOTA,

                          Defendant.




       Plaintiff, James Johnson ("Johnson"), filed a complaint against defendant Wellmark Blue
Cross and Blue Shield of South Dakota ("Wellmark") challenging Wellmark's denial of benefits
under an employer-sponsored health insurance plan ("Plan") governed by the Employee
Retirement Ineome Security Act("ERISA"). Pending before the Court is Wellmark's Motion to
Limit Case to the Administrative Record. Doc. 10. The motion has been fully briefed by the
parties.

       In support of its motion, Wellmark argues that because it has discretionary authority
under the Plan to determine benefit eligibility and eonstrue the terms of the Plan, the Court must
review its benefits determination for abuse of discretion and must confine its review to the
administrative reeord. Wellmark requests that the Court enter an order limiting diseovery
regarding, and consideration of, the case to the administrative record and for an amended
scheduling order setting forth the dates for production of the administrative reeord and the
parties' briefing deadlines with no trial date or other discovery deadline. Docs. II, 14.

       In opposition, Johnson argues, in part, that de novo review is appropriate because the
discretionary clause included in the Plan is prohibited under South Dakota law. Doc. 12 at 3.
Johnson cites to Rule 20:06:52 of the Administrative Rules of South Dakota provides that:
           A discretionary clause is not permitted in any individual or group health policy.
           No policy offered or issued in this state by a health carrier or plan to provide,
           deliver, arrange for, pay for, or reimburse any of the costs of health care services
           may contain a discretionary elause or similar provision purporting to reserve
           discretion to the health carrier or plan to interpret the terms of the policy or to
       provide standards of interpretation or review that are inconsistent with the laws of
       this state. The provisions of this rule apply to any health insurance policy issued
       or renewed after June 30, 2008.

A.R.S.D. 20:06:52:02.

       A district court may review evidence outside the administrative record in determining the
proper standard of review in a challenge to a denial of benefits involving an ERISA-govemed
health benefits plan.   See Ingram v. Terminal R.R. Ass'n of St. Louis Pension Flan for
Nonschedule Employees, 812 F.3d 628, 634 (8th Cir. 2016) (stating that the district court
proceeded properly in inviting parties to submit additional evidence addressing standard-of-
review issues and then disregarding that evidence in reviewing the administrator's decision for
abuse of discretion).


       Accordingly, it is hereby ORDERED that:

       1) Johnson shall file with the Court on or before February 3, 2020, an affidavit and
          evidence showing when the policy at issue in this case was issued and whether the
           policy was renewed after June 30, 2008, and before August 28, 2018, at which time
           Johnson received his final benefit denial letter;

       2) Wellmark shall have an additional seven (7) calendar days after Johnson files such
           documents to file a response; and


       3) Johnson shall have an additional seven (7) calendar days after Wellmark files its
          response to file a reply.


       Dated this 27th day of January, 2020.

                                               BY THE COURT:




                                                 IdUvJi        (A
                                                  ^rence L. Piersol
ATTEST:                                        United States District Judge
MATTHEW W.THELEN,CLERK
